Per curiam.

This was a motion against W. T. Lewis, as sheriff of Wilkinson county,- and his sureties, for failing to return an execution which was placed in his hands in favor of Fellows, Cargill, &. Co. It was made under the provisions of the statute, to recover the amount of the execution, with five per cent, damages, and interest. Notice was regularly served upon all of the plaintiffs in error, who appeared and contested the motion. The court rendered judgment, after hearing the parties, for the defendants in error.
There are several errors assigned, but we do not deem it necessary to notice any except that which challenges the constitutionality of the law which allows the summary proceeding by motion, against the sheriff, for fading to reten an execution. It does not appear from the record that the sheriff demanded to have the questions which arose on the motion tried by a jury. On the contrary, he voluntarily submitted the cause to the decision of the court. But .we are satisfied, for the reasons which are given in the case of W. T. Lewis and others v. Lewis M. Garrett, which has just been decided by this court, that the objection is not tenable.
Let the judgment be affirmed.